Case: 7:20-cr-00018-REW-EBA Doc #: 32 Filed: 12/04/20 Page: 1 of 2 - Page ID#: 68




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

 UNITED STATES OF AMERICA,                           )
                                                     )
       Plaintiff,                                    )         No. 7:20-CR-18-REW
                                                     )
 v.                                                  )
                                                     )                 ORDER
 SEAN HOLYS THARP,                                   )
                                                     )
       Defendant.                                    )
                                                     )

                                       *** *** *** ***

       After conducting Rule 11 proceedings, see DE 28 (Minute Entry), Judge Atkins

recommended that the undersigned accept Defendant Tharp’s guilty plea and adjudge him guilty

of Count 1 of the Indictment (DE 1). See DE 31 (Recommendation); see also DE 30 (Plea

Agreement). Judge Atkins expressly informed Defendant of his right to object to the

recommendation and to secure de novo review from the undersigned. See DE 31 at 3. The

established, 3-day objection deadline has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 466, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).




                                                 1
Case: 7:20-cr-00018-REW-EBA Doc #: 32 Filed: 12/04/20 Page: 2 of 2 - Page ID#: 69




       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 31, ACCEPTS Tharp’s guilty plea, and ADJUDGES him

          guilty of Count 1 of the Indictment (DE 1);

       2. Further, per Judge Atkins’s unopposed recommendation and Defendant’s agreement

          (DE 30 ¶ 9), the Court provisionally FINDS that the property identified in the operative

          indictment (DE 1 at 4) is forfeitable and that Tharp has an interest in said property, and

          preliminarily ADJUDGES Defendant’s interest in such property FORFEITED. The

          Court need not await a motion by the Government, in this context. Under Criminal Rule

          32.2, and absent pre-judgment objection, “the preliminary forfeiture order becomes

          final as to” Defendant at sentencing. Fed. R. Crim. P. 32.2(b)(4)(A). The Court will

          further address forfeiture at that time. See id. at (b)(4)(B);

       3. The Court GENERALLY CONTINUES the jury trial in this matter; and

       4. The Court will issue a separate sentencing order.1

       This the 4th day of December, 2020.




1
 At the hearing, Judge Atkins remanded Tharp to custody. See DE 28. The Court, thus, sees no
need to further address detention, at this time.
                                                 2
